DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has filed an amended set of claims on 03 SEPTEMBER 2021 in which Claim 1 has been amended to further define the deformable cover to be “a non-flat deformable cover on the substrate that includes both the microfluidic channel and the sensor to seal the sensor”. 
Claim 16 has been added.  Current pending claims are Claims 1-16 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 03 SEPTEMBER 2021, with respect to the objection to the drawings, the claim objection and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the claim objection and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 03 SEPTEMBER 2021, Applicant has amended Claim 1 to further define the cover to be “a non-flat deformable cover on the substrate that includes both the microfluidic channel and the sensor to seal the sensor”.  The non-flat deformable cover can be seen in Figures. 
The Examiner has considered the amendment to the claims and has updated the search to include a deformable or flexible cover.  Other search terms include : blister, dome, bulge, capsule, packet or pouch. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2008/0217246 A1 to BENN includes all the limitation of the fluidic device, but each of the components mentioned in the disclosure of the fluidic device are not include under the blister cover.  The blister, however, does not include both the microfluidic channel and the sensor to seal the sensor.  In addition, US Patent 8,691,592 B2 to CHEN discloses a deformable cover, but like the other cited references used in the previous Office Action, it is not a “non-flat deformable cover”. 
While it is known in the art that fluidic devices include a substrate, a microfluidic channel structure and sensor and even a cover, the cited reference do not teach or suggest “a non-flat deformable cover on the substrate that includes both the microfluidic channel structure and the sensor to seal the sensor from contact with a fluid in the microfluidic channel structure and ambient conditions, the fluid to be fluidly coupled to the sensor when the deformable cover is deformed.”  
As mentioned above, two newly cited reference include covers which can be flexible or deformed, these covers do not teach or suggest the structural limitation of shape and size of the cover that includes both the microfluidic channel structure and the sensor to seal the sensor from contact with a fluid in the microfluidic channel structure and ambient conditions, the fluid to be fluidly coupled to the sensor when the deformable cover is deformed.
The other independent claims which initially included the deformable cover have also been amended to define the cover to be a ‘non-flat’ deformable cover.  These claims are also allowable.  
Claims 1-16 are allowed. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In Claim 2, in the instance of ‘the deformable cover’ has been changed to ‘the non-flat deformable cover’; 
In Claim 8, in the instance of ‘the deformable cover’ has been changed to ‘the non-flat deformable cover’; 
In Claim 10, in the instance of ‘the deformable cover’ has been changed to ‘the non-flat deformable cover’; 
In Claim 11, in the instance of ‘the deformable cover’ has been changed to ‘the non-flat deformable cover’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797